 

Aberdeen Standard Silver ETF Trust 8-K [sivr-8k_032919.htm]

 

Exhibit 10.1

 

JPMORGAN CHASE BANK, N.A.

 

and

 

THE BANK OF NEW YORK MELLON 

solely in its capacity as trustee of the Aberdeen Standard Silver ETF Trust

and not individually

 



 

 

ALLOCATED ACCOUNT AGREEMENT

 

 

 

 

 

 

This ALLOCATED ACCOUNT AGREEMENT (this “Agreement”) is made with effect on and
from 29 March 2019

 

BETWEEN

 

(1)JPMORGAN CHASE BANK, N.A, whose principal place of business in England is at
25 Bank Street, Canary Wharf, London, E14 5JP (the “Custodian”); and

 

(2)THE BANK OF NEW YORK MELLON, a New York banking corporation, solely in its
capacity as trustee of the Aberdeen Standard Silver ETF Trust (the “Trust”)
created under the Trust Agreement identified below and not individually (the
“Trustee”), which expression shall, wherever the context so admits, include the
named Trustee and all other persons or companies for the time being the trustee
or trustees of the Trust Agreement (as defined below) as trustee for the
Shareholders (as defined below).

 

INTRODUCTION

 

(1)The Trustee has agreed to act as trustee for the Shareholders of the Shares
pursuant to the Trust Agreement.

 

(2)Shares may be issued by the Trust against delivery of Bullion made by way of
payment for the issue of such Shares. The Trustee has agreed that Bullion
delivered to it on subscription for Shares will be paid into the Metal Accounts.

 

(3)The Custodian has agreed to transfer Bullion from the Allocated Account into
the Unallocated Account pursuant to the terms of this Agreement.

 

(4)The Trustee has agreed that the Allocated Account will be established by the
Trustee in its name (for each Shareholder pursuant to the Trust Agreement), and
that the Trustee will have the sole right to give instructions for the making of
any payments out of the Allocated Account.

 

IT IS AGREED AS FOLLOWS

 

1.INTERPRETATION

 

1.1Definitions: Words and expressions defined in the Prospectus, unless
otherwise defined herein, have the same meanings when used in this Agreement. In
addition, in this Agreement, unless there is anything in the subject or context
inconsistent therewith the following expressions shall have the following
meanings:

 

“Affiliate” means an entity that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with
the Custodian;

 



 1

 

 

“Allocated Account” means the allocated Bullion account, number 14290,
established in the name of the Trustee with the Custodian pursuant to this
Agreement;

 

“Availability Date” means the Business Day on which the Trustee requests the
Custodian to credit to the Allocated Account Bullion debited from the
Unallocated Account;

 

“Bullion” means silver in physical form complying with the Rules of the Relevant
Association held by the Custodian or any Sub-Custodian under this Agreement
and/or any credit balance in the Unallocated Account as the context requires;

 

“Business Day” means a day (other than a Saturday or a Sunday or a public
holiday in England) on which commercial banks generally and the London bullion
market are open for the transaction of business in London;

 

“Conditions” means the terms and conditions on and subject to which Shares are
issued in the form or substantially in the form set out in the Trust Agreement;

 

“General Notice” means any notice given in accordance with this Agreement other
than a Transfer Notice;

 

“Metal Accounts” means the Allocated Account and the Unallocated Account;

 

“Point of Delivery” means such date and time that the recipient (or its agent)
acknowledges in written form its receipt of delivery of Bullion;

 

“Prospectus” means the prospectus constituting a part of the registration
statement filed on Form S-1 with the Securities Exchange Commission in
accordance with the U.S. Securities Act of 1933, as amended, in relation to the
Shares as the same may be modified, supplemented or amended from time to time;

 

“Redemption” means the redemption of Shares by the Trust in accordance with the
Conditions;

 

“Redemption Form” means a notice in the form prescribed from time to time by the
Trust requesting Redemption of Shares;

 

“Redemption Obligations” means the obligation of the Trust on Redemption of a
Share to make payment or deliver Bullion to the relevant Authorized Participant
or Shareholder in accordance with the Conditions;

 

“Relevant Association” means the London Bullion Market Association or its
successors;

 

“Rules” means the rules, regulations, practices and customs of the Relevant
Association (including without limitation the requirements of “Good Delivery”
under the rules of the Relevant Association), the Bank of England and such other
regulatory authority or other body as shall affect the activities contemplated
by this Agreement, the Trust, or the activities of a Sub-Custodian;

 



 2

 

 

“Shareholder” means the beneficial owner of one or more Shares;

 

“Shares” means the units of fractional undivided beneficial interest in and
ownership of the Trust which are issued by the Trust, named “Aberdeen Standard
Physical Silver Shares” and created pursuant to and constituted by the Trust
Agreement;

 

“Sponsor” means Aberdeen Standard Investments ETFs Sponsor LLC, its successors
and assigns and any successor Sponsor appointed pursuant to the Trust Agreement;

 

“Sub-Custodian” means a sub-custodian, agent or depository (including an entity
within the Custodian’s corporate group) appointed by the Custodian pursuant to
clause 8 to perform any of the Custodian's duties under this Agreement including
the custody and safekeeping of Bullion;

 

“Transfer Notice” means any notice of a deposit or withdrawal made pursuant to
clause 3 or clause 4 of this Agreement;

 

“Trust” means the Aberdeen Standard Silver ETF Trust formed pursuant to the
Trust Agreement

 

“Trust Agreement” means the Depositary Trust Agreement of the Trust dated on or
about July 20, 2009, as amended from time to time, between the Sponsor and the
Trustee;

 

“Unallocated Account” means the loco London unallocated Bullion account, number
14289, established in the name of the Trustee with the Custodian pursuant to the
Unallocated Account Agreement;

 

“Unallocated Account Agreement” means the Unallocated Account Agreement dated 29
March 2019 between the Trustee and the Custodian pursuant to which the
Unallocated Account is established and operated;

 

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 (as
amended or re-enacted from time to time) and legislation supplemental thereto
and any other tax (whether imposed in the United Kingdom in substitution thereof
or in addition thereto or elsewhere) of a similar fiscal nature; and

 

“Withdrawal Date” means the Business Day on which the Trustee wishes a
withdrawal of Bullion from the Allocated Account to take place.

 

1.2Headings: The headings in this Agreement do not affect its interpretation.

 

1.3Singular and plural: References to the singular include the plural and vice
versa.

 



 3

 

 

2.ALLOCATED ACCOUNT

 

2.1Opening Allocated Account: The Custodian shall open and maintain the
Allocated Account in the name of the Trustee (in its capacity as trustee for the
Shareholders).

 

2.2Deposits and Withdrawals: The Allocated Account shall evidence and record
deposits and withdrawals of Bullion made pursuant to the terms of this
Agreement.

 

2.3Denomination of Allocated Account: The Allocated Account will hold deposits
of Bullion and will be denominated in troy ounces.

 

2.4Reports: For each Business Day, by no later than the following Business Day,
Custodian will transmit to Trustee a report showing the movement of Bullion into
and out of the Allocated Account, identifying separately each transaction and
the Business Day on which it occurred and providing sufficient information to
identify each individual bar of Bullion held in the Allocated Account. For each
calendar month, the Custodian will provide the Trustee within a reasonable time
after the end of the month a statement of account for the Allocated Account.
Such reports will be made available to the Trustee by means of the Custodian’s
proprietary electronic Bullion Transfer System website (“eBTS”). In the event
eBTS is unavailable for any reason, the Trustee and the Custodian will agree on
a temporary notification system for making such reports available to the
Trustee.

 

2.5Reversal of Entries: The Custodian shall reverse any provisional or erroneous
entries to the Allocated Account which it discovers or of which it is notified
with effect back-valued to the date upon which the final or correct entry (or no
entry) should have been made and will notify the Trustee of any reversals as
soon as reasonably practicable.

 

2.6Provision of Information: The Custodian agrees that it will forthwith notify
the Trustee in writing of any encumbrance of which it is aware is or is
purported to have been created over or in respect of the Allocated Account or
any of the amounts standing to the credit thereof.

 

2.7Access: The Custodian will allow the Sponsor and the Trustee and their
Bullion auditors (currently Inspectorate International Limited), and will
procure that any Sub-Custodian that it appoints allows, access to its premises
during normal business hours, to examine the Bullion and such records as they
may reasonably require to perform their respective duties with regard to
investors in Shares. The Trustee agrees that any such access shall be subject to
execution of a confidentiality agreement and agreement to the Custodian’s
security procedures, and such audit shall be at the Trust’s expense, and there
shall be a minimum of two audits in a calendar year.

 



 4

 

 

3.DEPOSITS

 

3.1Procedure: The Custodian shall receive deposits of Bullion into the Allocated
Account relating to the same kind of Bullion and having the same denomination as
that (or one of those) to which the Allocated Account relates only pursuant to
transfers from the Unallocated Account.

 

3.2Right to Amend Procedure: The Custodian may amend the procedure in relation
to the deposit of Bullion only where such amendment is caused by a change in the
Rules or procedures of the Relevant Association. The Custodian will, whenever
practicable, notify the Trustee and the Sponsor within a commercially reasonable
time before the Custodian amends its procedures or imposes additional ones in
relation to the transfer of Bullion into and from the Unallocated Account, and
in doing so the Custodian will consider the Trustee’s needs to communicate any
such change to Authorized Participants and others.

 

3.3Allocation: The Trustee acknowledges that the process of allocation of
Bullion to the Allocated Account from the Unallocated Account may involve
minimal adjustments to the weights of Bullion to be allocated to adjust such
weight to the number of whole bars available.

 

4.WITHDRAWALS

 

4.1Procedure: The Trustee may at any time give instructions to the Custodian for
the withdrawal of Bullion from the Allocated Account but only by way of
de-allocation to the Unallocated Account or such other account as the Trustee
may instruct (subject to clause 4.3 below).

 

4.2Notice Requirements: A confirmation from the Trustee to the Custodian, given
through eBTS (or such other authenticated method as may be agreed by the
parties) or in writing, that a valid Redemption Form has been lodged for Shares
shall be deemed an instruction given under clause 4.1 unless otherwise notified
in writing by the Trustee. Any other notice relating to a withdrawal of Bullion
must be in writing.

 

4.3Right to Amend Procedure: The Custodian may amend the procedure for the
withdrawal of Bullion only where such amendment is caused by a change in the
Rules or procedures of the Relevant Association. Any such amendment will be
subject to the notification conditions of the preceding clause 3.2 and will be
promptly notified to the Sponsor and the Trustee, such notice to be given in
advance of implementation whenever practicable.

 

4.4Specification of Bullion: The Custodian may specify the serial numbers of the
bars to be withdrawn once it receives instructions from the Trustee to effect a
withdrawal of Bullion pursuant to clause 4.1. The Custodian is entitled to
select the Bullion to be made available to the Trustee; provided, however, that
to the extent the Trustee provides specific serial numbers of bars to be so
selected, the Custodian will take reasonable efforts to select such Bullion as
specified by the Trustee. The Custodian may require more than two Business Days
prior notice in the event that the Trustee does specify the serial numbers of
bars to be withdrawn.

 



 5

 

 

4.5Collection of Bullion: The Trustee agrees that in the normal course (which,
for the avoidance of doubt, shall not include withdrawal in connection with the
termination of this Agreement) withdrawal of Bullion from the Allocated Account
shall be by way of de-allocation and subsequent credit of Bullion to the
Unallocated Account.

 

4.6De-allocation: Following receipt by the Custodian of notice for the
withdrawal of Bullion from the Allocated Account pursuant to clause 4.1, the
Custodian shall de-allocate sufficient Bullion from the Allocated Account to
credit the Unallocated Account in the amount required. The Trustee acknowledges
that the process of de-allocation of Bullion for withdrawal and/or credit to the
Unallocated Account may involve minimal adjustments to the weight of Bullion to
be withdrawn to adjust such weight to the whole bars available.

 

4.7Risk: Where there is a shipment to or from the Custodian of Bullion, all
right, title and risk in and to such Bullion shall pass at the Point of Delivery
to the relevant person for whose account the Bullion is being delivered.

 

5.INSTRUCTIONS

 

5.1Giving of Instructions: Only the Trustee shall have the right to give
instructions to the Custodian for deposit of Bullion to or withdrawal of Bullion
from the Allocated Account. The Trustee shall notify the Custodian in writing of
the names of the people who are authorised to give instructions on the Trustee’s
behalf. Until the Custodian receives written notice to the contrary, the
Custodian is entitled to assume that any of those people have full and
unrestricted power to give instructions on the Trustee’s behalf. The Custodian
is also entitled to rely on any instructions which are from, or which purport to
emanate from, any person who appears to have such authority.

 

5.2Account not to be Overdrawn: The Allocated Account may not at any time have a
debit balance thereon, and no instruction shall be valid to the extent that the
effect thereof would be for the Allocated Account to have a debit balance
thereon.

 

5.3Amendments: Once given, instructions continue in full force and effect until
they are cancelled, amended or superseded. Notice of amendment shall have effect
only after actual receipt by the Custodian.

 

5.4Unclear or Ambiguous Instructions: If, in the Custodian’s opinion, any
instructions are unclear or ambiguous, the Custodian shall use reasonable
endeavours (taking into account any relevant time constraints) to obtain
clarification of those instructions from the Trustee and, failing that, the
Custodian may in its absolute discretion and without any liability on its part,
act upon what the Custodian believes in good faith such instructions to be or
refuse to take any action or execute such instructions until any ambiguity or
conflict has been resolved to the Custodian’s satisfaction.

 

5.5Refusal to Execute: The Custodian will, where practicable, refuse to execute
instructions if in the Custodian’s opinion they are or may be contrary to the
Rules or any applicable law and will notify the person or entity providing the
instructions of such refusal as soon as reasonably practicable.

 



 6

 

 

6.CONFIDENTIALITY

 

6.1Disclosure to Others: Subject to clause 6.2, each of the Trustee and the
Custodian shall respect the confidentiality of information acquired under this
Agreement and will not, without the other party’s consent, disclose to any other
person any transaction or other information acquired about the other party, its
business or the Trust under this Agreement, in the event such other party has
made clear, at or before the time such information is provided, that such
information is being provided on a confidential basis.

 

6.2Permitted Disclosures: Each party accepts that from time to time any other
party may be required by law or the Rules, or requested by a government
department or agency, fiscal body or regulatory or listing authority or as
otherwise necessary in conducting the Trust’s business, to disclose information
acquired under this Agreement. In addition, the disclosure of such information
may be required by a party's auditors, by its legal or other advisors, by a
company which is in the same group of companies as a party (i.e., a subsidiary
or holding company of a party), by a Sub-Custodian or (in the case of the
Trustee) by any beneficiary of the trusts constituted by the Trust Agreement.
Each party irrevocably authorises the others to make such disclosures without
further reference to such party.

 

7.CUSTODY SERVICES

 

7.1Appointment: The Trustee hereby appoints the Custodian to act as custodian of
the Bullion in accordance with this Agreement and any Rules which apply to the
Custodian.

 

7.2Segregation of Bullion: The Custodian will be responsible for the safekeeping
of the Bullion on the terms and conditions of this Agreement. The Custodian will
segregate the Bullion from any Bullion which the Custodian owns or holds for
others by making appropriate entries in its books and records and will require
Sub-Custodians to segregate the Bullion from any silver which they own or hold
for others by making appropriate entries in their books and records. The
Custodian shall be deemed to have required such segregation in relation to the
Sub-Custodians named in clause 8.1.

 

7.3Ownership of Bullion: The Custodian will identify in its books that the
Bullion belongs to the Trustee (on trust for the Shareholders).

 

7.4Location of Bullion: Subject to and in accordance with clause 8.1 and unless
otherwise agreed between the parties, Bullion must be held by the Custodian at
its vault premises. The Custodian agrees that it shall use, or where applicable
procure any Sub-Custodian to use, commercially reasonable efforts promptly to
transport any Bullion held for the Trustee to these locations at the Custodian’s
cost and risk. The Custodian agrees that all delivery and packing shall be in
accordance with the Rules and Relevant Association good market practices.

 



 7

 

 

8.SUB-CUSTODIANS

 

8.1Sub-Custodians: The Custodian may employ Sub-Custodians solely for the
temporary custody and safekeeping of Bullion until transported to the relevant
vault premises as provided in clause 7.4. The Sub-Custodians the Custodian
selects may themselves select sub-custodians to provide such temporary custody
and safekeeping of Bullion, but such sub-custodians shall not by such selection
or otherwise be, or be considered to be, a Sub-Custodian as such term is used
herein. The Custodian will use reasonable care in selecting any Sub-Custodian.
As of the date of this Agreement, the Sub-Custodians that the Custodian uses
are: Brinks Global Services, Via Mat International, Malca-Amit and Group 4
Security Limited. The Custodian will notify each of the Trustee and the Sponsor
if it selects any additional Sub-Custodian, or stops using any Sub-Custodian for
such purpose. The receipt of notice by each of the Trustee and the Sponsor that
the Custodian has selected a Sub-Custodian (including those named in this clause
8.1) shall not be deemed to limit the Custodian’s responsibility in selecting
such Sub-Custodian.

 

8.2Liability: Except for the Custodian’s obligation to make commercially
reasonable efforts to obtain delivery of Bullion from Sub-Custodians, the
Custodian shall not be liable in contract, tort or otherwise for any loss,
damage or expense arising directly or indirectly from an act or omission, or
insolvency, of any Sub-Custodian or any further delegate of such Sub-Custodian
unless the appointment of that Sub-Custodian was made by the Custodian
negligently or in bad faith.

 

9.REPRESENTATIONS

 

9.1Trustee’s Representations: The Trustee represents and warrants to the
Custodian that (such representations and warranties being deemed to be repeated
upon each occasion of deposit of Bullion under this Agreement):

 

(1)the Trustee has all necessary authority, powers, consents, licences and
authorisations (which have not been revoked) and has taken all necessary action
to enable it lawfully to enter into and perform its duties and obligations under
this Agreement;

 

(2)the persons entering into this Agreement on behalf of the Trustee have been
duly authorised to do so; and

 

(3)this Agreement and the obligations created under it are binding upon and
enforceable against the Trustee, as trustee of the Trust, in accordance with its
terms (subject to applicable principles of equity) and do not and will not
violate the terms of the Rules or any order, charge or agreement by which the
Trustee is bound.

 





 8

 

 



9.2Custodian’s Representations: The Custodian represents and warrants to the
Trust that (such representations and warranties being deemed to be repeated upon
each occasion of deposit of Bullion under this Agreement):

 

(1)the Custodian has all necessary authority, powers, consents, licences and
authorisations (which have not been revoked) and has taken all necessary action
to enable it lawfully to enter into and perform its duties and obligations under
this Agreement;

 

(2)the persons entering into this Agreement on behalf of the Custodian have been
duly authorised to do so; and

 

(3)this Agreement and the obligations created under it are binding upon the
Custodian and enforceable against the Custodian in accordance with its terms
(subject to applicable principles of equity) and do not and will not violate the
terms of the Rules or any order, charge or agreement by which the Custodian is
bound.

 

10.FEES AND EXPENSES

 

10.1Fees: For the Custodian’s services under this Agreement, the Custodian and
the Sponsor have entered a separate agreement, to which the Custodian has
agreed, under which the Sponsor shall pay the Custodian’s fee for services under
this Agreement.

 

10.2Expenses: Pursuant to a separate written agreement between the Sponsor and
the Custodian, to which the Custodian has agreed, the Sponsor shall pay to the
Custodian on demand all costs, charges and expenses (excluding (i) any relevant
taxes and VAT, duties and other governmental charges, (ii) fees for storage and
insurance of the Bullion and any fees and expenses of Sub-Custodians, which will
be recovered under clause 10.1, and (iii) indemnification obligations of the
Trustee under clause 12.5 which will be paid pursuant to the following sentence)
incurred by the Custodian in connection with the performance of its duties and
obligations under this Agreement or otherwise in connection with the Bullion.
The Trustee will procure payment on demand, solely from and to the extent of the
assets of the Trust, of any other costs, charges and expenses not assumed by the
Sponsor under its agreement with the Custodian referenced in this clause 10.2
(including any relevant taxes (other than VAT, which is addressed in clause
11.1), duties, other governmental charges and indemnification claims of the
Custodian payable by the Trustee pursuant to clause 12.5, but excluding fees for
storage and insurance of the Bullion and any fees and expenses of
Sub-Custodians, which will be recovered under clause 10.1) incurred by the
Custodian in connection with the Bullion.

 

10.3Default Interest:If the Sponsor or the Trustee, as may be applicable, fails
to procure payment to the Custodian of any amount when it is due, the Custodian
reserves the right to charge interest (both before and after any judgement) on
any such unpaid amount calculated at a rate equal to 1% above the overnight
London Interbank Offered Rate (LIBOR) for the currency in which the amount is
due. Interest will accrue on a daily basis and will be due and payable as a
separate debt.

 

10.4Credit Balances: No interest or other amount will be paid by the Custodian
on any credit balance on an Allocated Account.

 



 9

 

 

10.5Recovery from Trust: Amounts payable pursuant to this clause 10 shall not be
debited from the Allocated Account, but shall be payable by the Sponsor or the
Trustee, as may be applicable, on behalf of the Trust, and the Custodian hereby
acknowledges that it will have no recourse against Bullion standing to the
credit of the Allocated Account or to the Trustee individually in respect of any
such amounts.

 

11.VALUE ADDED TAX

 

11.1VAT Inclusive: All sums payable under this Agreement by the Trust to the
Custodian shall be deemed to be inclusive of VAT if and to the extent VAT is
properly chargeable on any supplies made by the Custodian to the Trust pursuant
to this Agreement.

 

11.2VAT Invoice: If VAT is properly chargeable on any supplies made by the
Custodian to the Trust pursuant to this Agreement, the Custodian shall provide a
valid VAT invoice to the Trust.

 

12.SCOPE OF RESPONSIBILITY

 

12.1Exclusion of Liability: The Custodian will use reasonable care in the
performance of its duties under this Agreement and will only be responsible for
any loss or damage suffered as a direct result of any negligence, fraud or
wilful default on its part in the performance of its duties, and in which case
its liability will not exceed the market value of the Bullion lost or damaged at
the time such negligence, fraud or wilful default is discovered by the
Custodian, provided the Custodian notifies the Trustee promptly after any
discovery of such lost or damaged Bullion.

 

12.2No Duty or Obligation: The Custodian is under no duty or obligation to make
or take, or require any Sub-Custodian to make or take, any special arrangements
or precautions beyond those required by the Rules or as specifically set forth
in this Agreement. Notwithstanding anything to the contrary in this Agreement,
the Custodian represents that the obligations, duties and responsibilities of
any Sub-Custodian with respect to the segregation, identification and
safekeeping of Bullion held by such Sub-Custodian under its arrangements with
the Custodian will be no less protective than the obligations, duties and
responsibilities of the Custodian with respect to the segregation,
identification and safekeeping of Bullion held by the Custodian under this
Agreement.

 

12.3Insurance: The Custodian (or one of its Affiliates) shall make such
insurance arrangements from time to time in connection with the Custodian’s
custodial obligations under this Agreement as the Custodian considers
appropriate and will be responsible for all costs, fees and expenses (including
any relevant taxes) in relation to any such insurance policy or policies. Upon
reasonable prior written notice, in connection with the preparation of a
registration statement under the United States Securities Act of 1933, as
amended, covering any Shares, the Custodian will allow its insurance to be
reviewed by the Trustee and by the Sponsor. The Custodian also will allow the
Trustee and the Sponsor to review its insurance in connection with any amendment
to that initial registration statement and from time to time, in each case upon
reasonable prior written notice from the Trustee or the Sponsor. Any permission
to review the Custodian’s insurance is limited to the term of this Agreement and
is conditioned on the reviewing party executing a form of confidentiality
agreement provided by the Custodian, or if the confidentiality agreement is
already in force, acknowledging that the review is subject thereto.

 



 10

 

 

12.4Force Majeure: The Custodian shall not be liable for any delay in
performance or for the non-performance of any of its obligations under this
Agreement by reason of any cause beyond the Custodian’s reasonable control. This
includes any act of God or war or terrorism or any breakdown, malfunction or
failure of transmission, communication or computer facilities, industrial
action, acts and regulations of any governmental or supra national bodies or
authorities or regulatory or self-regulatory organisation or failure to any such
body, authority or organization, for any reason, to perform its obligations,
provided, however, that the Custodian agrees to use reasonable efforts to assist
the Trustee in finding a replacement custodian (including, but not limited to,
agreeing to an assignment of its rights and obligations hereunder) should any
event described in this clause 12.4 so prevent the Custodian from performing its
obligations.

 

12.5Indemnity: The Trustee, solely from and to the extent of the assets of the
Trust, shall indemnify and keep indemnified the Custodian (on an after tax
basis) on demand against all costs and expenses, damages, liabilities and losses
(other than VAT, which is addressed in clause 11.1, and the expenses assumed by
the Sponsor under its agreement with the Custodian referenced in clause 10.2)
which the Custodian may suffer or incur, directly or indirectly in connection
with this Agreement except to the extent that such sums are due directly to the
negligence, wilful default or fraud of the Custodian.

 

12.6Third Parties: Except with respect to the Trust, which shall be considered a
beneficiary of this entire Agreement, and to the Sponsor, which shall be
considered a beneficiary (as applicable) of clauses 2.7, 3.2, 4.3, 8.1 and 12.3,
the Custodian does not owe any duty or obligation or have any liability towards
any person who is not a party to this Agreement. Except as set forth in this
clause 12.6, this Agreement does not confer a benefit on any person who is not a
party to it. The parties hereto do not intend that any term of this Agreement
shall be enforceable by any person who is not a party to it and do intend that
the Contracts (Rights of Third Parties) 1999 Act shall not apply to this
Agreement, provided that the Sponsor may enforce its rights under clauses 2.7,
3.2, 4.3, 8.1 and 12.3. Nothing in this paragraph is intended to limit the
obligations hereunder of any successor Trustee of the Trust or to limit the
right of any successor Trustee of the Trust to enforce the Custodian’s
obligations hereunder.

 

 11

 

 

13.TERM AND TERMINATION

 

13.1Method: Subject to clause 13.2 below, either the Trustee or the Custodian
may terminate this Agreement for any reason or if the Custodian ceases to offer
the services contemplated by this Agreement to its clients or proposes to
withdraw from the Bullion business, by giving not less than 90 days’ written
notice to the other party. Any such notice given by the Trustee must specify:

 

(1)the date on which the termination will take effect;

 

(2)the person to whom the Bullion is to be made available; and

 

(3)all other necessary arrangements for the redelivery of the Bullion to the
order of the Trustee.

 

13.2Term: The term of this Agreement shall be until December 31, 2021 and will
continue thereafter on the same terms until amended in writing or unless
terminated by the parties in accordance with this clause 13. This Agreement may
be terminated immediately upon written notice as follows:

 

(1)by the Trustee, if the Custodian ceases to offer the services contemplated by
this Agreement to its clients or proposes to withdraw from the Bullion business;

 

(2)by the Trustee or the Custodian, if it becomes unlawful for the Custodian to
be a party to this Agreement or to offer its services on the terms contemplated
by this Agreement or it becomes unlawful for the Trustee or the Trust to receive
such services or for the Trustee to be a party to this Agreement;

 

(3)by the Custodian, if there is any event which, in the Custodian’s reasonable
view, indicates the Trust’s insolvency or impending insolvency;

 

(4)by the Trustee, if there is any event which, in the Trustee’s sole view,
indicates the Custodian’s insolvency or impending insolvency;

 

(5)by the Trustee, if the Trust is to be terminated; or

 

(6)by the Trustee or the Custodian, if the Unallocated Account Agreement ceases
to be in full force and effect at any time.

 

13.3Change in Trustee: If there is any change in the identity of the Trustee in
accordance with the Trust Agreement, then the Custodian, the Trustee and the
Trust shall execute such documents and shall take such actions as the new
Trustee and the outgoing Trustee may reasonably require for the purpose of
vesting in the new Trustee the rights and obligations of the outgoing Trustee,
and releasing the outgoing Trustee from its future obligations under this
Agreement.

 

13.4Redelivery Arrangements: If the Trustee does not make arrangements
acceptable to the Custodian for the redelivery of the Bullion the Custodian may
continue to store the Bullion, in which case the Custodian will continue to
charge the fees and expenses payable under clause 10. If the Trustee has not
made arrangements acceptable to the Custodian for the redelivery of the Bullion
within six months of the date specified in the termination notice as the date on
which the termination will take effect, the Custodian will be entitled to sell
the Bullion and account to the Trustee for the proceeds.

 



 12

 

 

13.5Existing Rights: Termination shall not affect rights and obligations then
outstanding under this Agreement which shall continue to be governed by this
Agreement until all obligations have been fully performed.

 

14.NOTICES

 

14.1Transfer Notices: Subject to clause 5.1, any Transfer Notice shall be in
writing in English and shall be marked “Urgent – This Requires Immediate
Attention” and signed (unless sent by email) by or on behalf of the party giving
it (or its duly authorised representative). Any Transfer Notice shall be sent
either by email or such other authenticated method as may, from time to time, be
agreed between the parties. Any Transfer Notice shall be deemed to have been
given, made or served upon actual receipt by the recipient.

 

14.2General Notices: Any General Notice shall be in writing in English and shall
be marked “Urgent – This Requires Immediate Attention” and shall be signed
(unless sent by email) by or on behalf of the party giving it (or its duly
authorised representative). Any General Notice shall be given, made or served by
sending the same by pre-paid registered post (first class if inland, first class
airmail if overseas) or email. Any General Notice sent by pre-paid registered
post shall be deemed to have been received three Business Days in the case of
inland post or seven Business Days in the case of overseas post after despatch.
Any General Notice sent by email shall be deemed to have been given, made or
served upon actual receipt by the recipient.

 

14.3The addresses and numbers of the parties for the purposes of clauses 14.1
and 14.2 are:

 



The Custodian: JPMorgan Chase Bank, N.A.   25 Bank Street,   London E14 5JP  
Attention: John-Paul Crocker– Global Commodities   Email:
john-paul.a.crocker@jpmorgan.com     The Trustee: The Bank of New York Mellon  
2 Hanson Place   Brooklyn, New York 11217   Attention: Chris Yedreyeski   Email:
etfservicescom@bnymellon.com

 

 13

 

 

or such other address as shall have been notified (in accordance with this
clause) to the other party hereto. The address and numbers of the Sponsor for
purposes of receiving notices under this Agreement is:

 

Aberdeen Standard ETFs Sponsor LLC 

c/o Aberdeen Standard Investments Inc. 

1735 Market Street, 32nd Floor 

Philadelphia, PA 19103 

Attention: Legal 

Email: legal.us@aberdeenstandard.com

 

With a copy to:

 

Aberdeen Standard ETFs Sponsor LLC 

c/o Aberdeen Standard Investments Inc. 

712 Fifth Avenue, 49th Floor 

New York, NY 10019 

Attention: Adam Rezak 

Email: adam.rezak@aberdeenstandard.com

 

14.4Recording of Calls: Each of the Custodian and the Trustee may record
telephone conversations without use of a warning tone. Such records will be the
recording party’s sole property and accepted by the other parties hereto as
evidence of the orders or instructions given.

 

15.GENERAL

 

15.1Role of Trustee: The Trustee is a party to this Agreement in its capacity as
Trustee for the Shareholders and accordingly (i) the Trustee shall only be
liable to satisfy any obligations under this Agreement, including any
obligations or liabilities arising in connection with any default by the Trustee
under this Agreement, to the extent of the assets held from time to time by the
Trustee as trustee of the trusts constituted by the Trust Agreement (the “Trust
Assets”) to the extent authorized by the Trust Agreement and (ii) no recourse
shall be had to (a) any assets other than the Trust Assets, including any of the
assets held by the Trustee as trustee, co-trustee or nominee of a trust other
than the trusts constituted by the Trust Agreement, as owner in its individual
capacity or in any way other than as trustee of the trusts constituted by the
Trust Agreement; or (b) the Trustee for any assets that have been distributed by
the Trustee to the beneficiaries of the trusts constituted by the Trust
Agreement.

 

15.2No Advice: The Custodian’s duties and obligations under this Agreement do
not include providing the other party hereto with investment advice. In asking
the Custodian to open and maintain the Allocated Account, the Trustee
acknowledges that it is acting pursuant to the Trust Agreement and the Custodian
shall not owe to the Trustee or the Trust any duty to exercise any judgment on
their behalf as to the merits or suitability of any deposits into, or
withdrawals from, the Allocated Account.

 

15.3Rights and Remedies: The Custodian hereby waives any right it has or may
hereafter acquire to combine, consolidate or merge the Metal Accounts with any
other account of the Trust or the Trustee or to set off any liabilities of the
Trust or of the Trustee to the Custodian and agrees that it may not set off,
transfer or combine or withhold payment of any sum standing to the credit or to
be credited to the Metal Accounts in or towards or conditionally upon
satisfaction of any liabilities to it of the Trust or the Trustee. Subject
thereto, the Custodian’s rights under this Agreement are in addition to, and
independent of, any other rights which the Custodian may have at any time in
relation to the Bullion.

 



 14

 

 

15.4Assignment: This Agreement is for the benefit of and binding upon the
parties hereto and their respective successors and assigns. Save as expressly
provided herein, no party may assign, transfer or encumber, or purport to
assign, transfer or encumber, any right or obligation under this Agreement
unless the other party otherwise agrees in writing, except that consent is not
required where the Custodian assigns, transfers or encumbers any right or
obligation under this Agreement to its Affiliate upon notice to the Trustee.
This clause shall not restrict the Custodian’s power to merge or consolidate
with any party, or to dispose of all or part of its custody business and further
provided that this clause shall not restrict the Trust from assigning its rights
hereunder to a Shareholder to the extent required for the Trust to fulfil its
obligations under the Trust Agreement.

 

15.5Amendments: Any amendment to this Agreement must be agreed in writing and be
signed by all of the parties hereto. Unless otherwise agreed, an amendment will
not affect any legal rights or obligations which may already have arisen.

 

15.6Partial Invalidity: If any of the clauses (or part of a clause) of this
Agreement becomes invalid or unenforceable in any way under the Rules or any
law, the validity of the remaining clauses (or part of a clause) will not in any
way be affected or impaired.

 

15.7Entire Agreement: This document represents the entire agreement between the
parties hereto in respect of its subject matter save for any agreements made
with fraudulent intent, and excludes any prior agreements or representations.
This Agreement supersedes and replaces any prior existing agreement between the
parties relating to the same subject matter.

 

15.8Counterparts: This Agreement may be executed in any number of counterparts
each of which when executed and delivered is an original, but all the
counterparts together constitute the same agreement.

 

15.9Business Days: If any obligation falls due to be performed on a day which is
not a Business Day, then the relevant obligations shall be performed on the next
succeeding Business Day.

 

15.10Prior Agreements: The Custodian or any member of the JPMorgan group of
companies (the “JPMorgan Group”) may trade in Shares for its own account as
principal, may have underwritten or may underwrite an issue of Shares or,
together with any such entities’ directors, officers or employees, may have a
long or short position in Shares or in any related security or instrument.
Brokerage or other fees may be earned by any member of the JPMorgan Group or
persons associated with them in respect of any business transacted by them in
all or any of the aforementioned securities or instruments.

 



 15

 

 

15.11U.S. Resolution Stay. To the extent applicable to the assets held in
custody under this Agreement, the parties acknowledge and agree that (i) to the
extent that prior to the date hereof both parties have adhered to the 2018 ISDA
U.S. Resolution Stay Protocol (the “Protocol”), the terms of the Protocol are
incorporated into and form a part of this Agreement, and for such purposes this
Agreement shall be deemed a Protocol Covered Agreement, we (“J.P. Morgan”) shall
be deemed a Regulated Entity and you shall be deemed an Adhering Party; (ii) to
the extent that prior to the date hereof the parties have executed a separate
agreement the effect of which is to amend the qualified financial contracts
between them to conform with the requirements of the QFC Stay Rules (the
“Bilateral Agreement”), the terms of the Bilateral Agreement are incorporated
into and form a part of this Agreement, and for such purposes this Agreement
shall be deemed a Covered Agreement, J.P. Morgan shall be deemed a Covered
Entity and you shall be deemed a Counterparty Entity; or (iii) if clause (i) and
clause (ii) do not apply, the terms of Section 1 and Section 2 and the related
defined terms (together, the “Bilateral Terms”) of the form of bilateral
template entitled “Full-Length Omnibus (for use between U.S. G-SIBs and
Corporate Groups)” published by ISDA on November 2, 2018 (currently available on
the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org and, a copy of
which is available upon request), the effect of which is to amend the qualified
financial contracts between the parties thereto to conform with the requirements
of the QFC Stay Rules, are hereby incorporated into and form a part of this
Agreement, and for such purposes this Agreement shall be deemed a “Covered
Agreement,” J.P. Morgan shall be deemed a “Covered Entity” and you shall be
deemed a “Counterparty Entity.” In the event that, after the date of this
Agreement, both parties hereto become adhering parties to the Protocol, the
terms of the Protocol will replace the terms of this paragraph. In the event of
any inconsistencies between this Agreement and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “this Agreement” include any
related credit enhancements entered into between the parties or provided by one
to the other. In addition, the parties agree that the terms of this paragraph
shall be incorporated into any related covered affiliate credit enhancements,
with all references to J.P. Morgan replaced by references to the covered
affiliate support provider.

 

“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.

 

16.GOVERNING LAW AND JURISDICTION

 

16.1Governing Law: This Agreement is governed by, and will be construed in
accordance with, English law.

 



 16

 

 

16.2Jurisdiction: The Trustee and the Custodian agree that the courts of the
State of New York, in the United States of America, and the United States
federal court located in the Borough of Manhattan in such state are to have
jurisdiction to settle any disputes or claims which may arise out of or in
connection with this Agreement and, for these purposes the Trustee and the
Custodian irrevocably submits to the non-exclusive jurisdiction of such courts,
waive any claim of forum non conveniens and any objection to laying of venue,
and further waive any personal service.

 

16.3Waiver of Immunity: To the extent that the Trustee may in any jurisdiction
claim for it as Trustee, the Trust or its assets any immunity from suit,
judgment, enforcement or otherwise howsoever, the Trustee agrees not to claim
and irrevocably waives any such immunity which it would otherwise be entitled to
(whether on grounds of sovereignty or otherwise) to the full extent permitted by
the laws of such jurisdiction.

 

16.4Service of Process: Process by which any proceedings are begun may be served
on a party by being delivered to the party’s address specified below. This does
not affect any right to serve process in another manner permitted by law.

 

Custodian’s Address for service of process:

 

JPMorgan Chase Bank, N.A. 

25 Bank Street 

London E14 5JP 

Attention: Peter Smith – Global Commodities

 

Trustee’s Address for service of process:

 

BNY Mellon 

1 Canada Square 

London E14 5AL, United Kingdom 

Attention: Legal Department

 

With a copy to:

 

The Bank of New York Mellon 

2 Hanson Place 

Brooklyn, New York 11217 

Attention: ETF Services

 

With a copy to:

 

Aberdeen Standard Investments ETFs Sponsor LLC 

712 Fifth Avenue, 49th Floor 

New York, NY 10019 

Email: adam.rezak@aberdeenstandard.com

 

AND

 



 17

 

 

1735 Market Street, 32nd Floor 

Philadelphia, PA 19103 

Attention: Legal US 

Email: legal.us@aberdeenstandard.com

 

[Signature Page Follows]

 

 18

 

 

EXECUTED by the Parties:

 

Signed on behalf of and for
JPMORGAN CHASE BANK, N.A. by

 



Signature:   /s/ Peter L. Smith   Name: Peter L. Smith   Title: Managing
Director  



 

Signed on behalf of and for 

THE BANK OF NEW YORK MELLON, solely in its capacity as trustee of the Aberdeen
Standard Silver ETF Trust and not individually, by

 



Signature:  /s/ Thomas Porrazzo   Name: Thomas Porrazzo   Title: Managing
Director  

 

 19